Per Cur.

Justices of the peace in cases of landlord and tenant, have great and extensive powers. The act giving them jurisdiction, evidently intending to give the landlord festinum remedium, we have adopted the rule that a certiorari is no supersedeas, founded on principles of general convenience. But we will always examine such proceedings narrowly, and to effectuate this purpose, we must of necessity call in the aid of affidavits.
I11 the present instance it appears to us, that the justices did not allow a reasonable time to the defendant to procure his testimony from the state of New York, which he offered to swear was material for him. This is so strong an act of injustice, that we find ourselves constrained to set aside all the proceedings since the general issue pleaded, and award the restitution as well of the premises, as of the 5I. recovered as damages.